             Case MDL No. 2738               Document 2151 Filed 01/02/20 Page 1 of 3




                                          UNITED STATES JUDICIAL PANEL
                                                       on
                                           MULTIDISTRICT LITIGATION



IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                                    MDL No. 273$



                                             (SEE ATTACHED SCHEDULE)



                                      CONDITIONAL TRANSFER ORDER (CTO -191)



On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 2$ U.S.C.
§ 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,795 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Wolfson.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 2$ U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
of that court, assigned to the Honorable Freda L. Wolfson.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7—day period, the stay will be continued until further order of the Panel.

    Inasmuch as no objection is
    pending at this time, the
    stay is lifted.
                                                            FOR THE PANEL:
                                  I
            UNITED STATES
          JUDICIAL PANEL ON
       MULTIDISTRICT LITIGATION



                                                            John W. Nichols
                                                            Clerk of the Panel
                                                                            RE3Y CERTIFY that the above 21rL1
                                                                         Iccgoin is a true and correct copy
                                                                         of the original on We In my office.
                                                                            UNITED STATES-DISTRIC          OURT




                                                                                 Z
        Case MDL No. 2738 Document 2151 Filed 01/02/20 Page 2 of 3




IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                               MDL No. 273$



                   SCHEDULE CTO-191   -   TAG-ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


CALIFORNIA CENTRAL

  CAC         2       19—09971     Isaac S. Calhoun v. Johnson & Johnson et al
  CAC         2       19—10002     Maria A. Jackson v. Johnson & Johnson et al
                                   Helen Dale Fleming v. Johnson and Johnson Consumer
  CAC         2       19—10133     Inc. et al
  CAC         2       19—10183     Cassandra F. Patillo v. Johnson and Johnson et al
  CAC         2       19—10192     Maria Chavira v. Johnson & Johnson et al
  CAC         2       19—10195     Linda Bouray v. Johnson and Johnson et al
  CAC         2       19—10556     Richard J. Maddalena v. Johnson and Johnson et al
  CAC         2       19—10583     Alta M. Costa et al v. Johnson and Johnson et al
  CAC         5       19—0227 1    Archie Stroud Jr. v. Johnson and Johnson et al
  CAC         $       19—02314     Lee A. Davis v. Johnson and Johnson et al
  CAC         8       19—02332     William R. Abel v. Johnson & Johnson et al

CALIFORNIA EASTERN

  CAE         2       19—02505     Lucas v. Johnson & Johnson et al

CALIFORNIA NORTHERN

 CAN          3       19—07575     Pirrung v. Johnson & Johnson et al

CALIFORNIA SOUTHERN

  CAS         3       19—02226     Nelson v. Johnson & Johnson et al
  CAS         3       19—02301     Salazar v. Johnson & Johnson et al

FLORIDA SOUTHERN

  FLS         9       19—81628     Hart v. Johnson & Johnson et a!

NEW YORK EASTERN

 NYE                  19—06529     Wagner v. Johnson & Johnson et. al.
        Case MDL No. 2738   Document 2151   RIed 01/02/20 Page 3 of 3

  NYE         1      19—06557      Khalid v. Johnson & Johnson et. al.
  NYE         1      19—06758      Swan v. Johnson & Johnson et al
  NYE         1      19—06932      Williams v. Johnson & Johnson et al
  NYE         1      19—06936      $koutelas v. Johnson & Johnson et al
  NYE         1      19—06985      Zanghi et. al. v. Johnson & Johnson et. al.
                                   Gerald Timpano, Individually and as Administrator of
  NYE         2      19—065 12     the Estate of Nancy Timpano (Deceased) v. Johnson &
                                   Johnson et. al.
  NYE         2      19—06563      Smoudianis et al v. Johnson & Johnson et al
  NYE         2      19—0664 1     Gonzalez v. Johnson & Johnson et. al.
  NYE         2      19—06644      Bartasi v. Johnson & Johnson et. al.
  NYE         2      19—0665 8     Hulsenberg v. Johnson & Johnson et. al.
  NYE         2      19—06667      Rorrison et. al. v. Johnson & Johnson et. al.
                                   Myrian Bree, Individually and as Administrator of the
  NYE         2      19—06819      Estate of Bertha Alvarez (Deceased) v. Johnson &
                                   Johnson et.al.
  NYE         2      19—06825      Karen Leonardi v. Johnson & Johnson et. al.
  NYE         2      19—06876      Diiorio et al v. Johnson & Johnson et al
  NYE         2      19—06934      Aliback v. Johnson & Johnson et al

NEW YORK NORTHERN

 NYN          3      19—0 1544     Wilson v. Johnson & Johnson et al
 NYN          5      19—0 1470     Gaffey et al v. Johnson & Johnson et al

NEW YORK SOUTHERN

  NYS         1      19—1088 1     Farmer—Jordan et al v. Johnson & Johnson et al
  NYS         7      19—11190      Racioppo et al v. Johnson & Johnson et al

NEW YORK WESTERN

 NYW          1      19—01683      Baran et al v. Johnson & Johnson et al
 NYW          1      19—0 1685     Kye v. Johnson & Johnson et al
 NYW          6      19—069 11     Arthur Davis v. Johnson & Johnson et al

NORTH CAROLINA EASTERN

  NCE         5      19—00563      Harvey v. Johnson & Johnson et al

NORTH CAROLINA WESTERN

 NCW          3      19—00685      Jacobsen v. Johnson & Johnson et al
